DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-14 of U.S. Application No. 16/436,261 filed on 06/10/2019 have been examined.
The appeal brief filed on 03/01/2022 has been entered and fully considered.
Claims 1-14 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-14 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-14 have been withdrawn.

Allowable Subject Matter
Claims 1-14 are allowed over the prior art of record.
As per claims 1, 13 and 14, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious defining, for at least a region of the plurality of regions, a boundary zone as between a first boundary line directly surrounding the region and a second boundary line at least sectionally surrounding the region at a greater distance than the first boundary line, each of the plurality of regions corresponding to respective map data of the digital map; and in response to determining that the position of the navigation system lies on or within the boundary zone, updating the map data for the region..
Claims 2-12 depend from claim 1 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2021/0003405 – Provides creating a map of a moving robot includes: receiving sensor data regarding a distance to an external object through a distance measurement sensor; creating a cell-based grid map based on the sensor data; performing image processing to distinguish between regions in the grid map and create a boundary line between the regions; selecting an optimal boundary line if one or more boundary lines exist; planning a path to the optimal boundary line; and updating the grid map, while moving along the path, whereby a map may be automatically created.	USPGPub 2014/0116077 – Provides data pertaining to one or more parcels of land to be offered for sale is received at a database module. A computer system determines, for each parcel of land, a respective boundary line defining the parcel of land based on the received data. A graphical map is presented visually on an interactive user interface associated with the computer system. The graphical map includes a visual representation of a geographical region and at least one graphical curve overlaid on the visual representation of the geographical region. The graphical curve indicates, with respect to the geographical region, the boundary line defining a respective one of the parcels of land.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662